Exhibit 2.1 Execution Copy STOCK PURCHASE AGREEMENT by and among UNITED BANCSHARES, INC. an Ohio corporation and each of OHIO STATE BANCSHARES, INC. an Ohio corporation and RBANCSHARES, INC. an Ohio corporation Dated as of July 1, 2014 TABLE OF CONTENTS Article I PURCHASE AND SALE OF SHARES; CLOSING 1 1.01 Purchase and Sale of Shares 1 Purchase Price 1 [Reserved] 2 Closing 2 Closing Obligations 3 Additional Actions 5 Article II REPRESENTATIONS AND WARRANTIES OF SELLER AND SHAREHOLDER 5 2.01 Making of Representations and Warranties 5 Organization, Standing and Authority 5 Capitalization 6 Subsidiaries 8 Corporate Power 9 Corporate Authority 9 Non-Contravention 9 Articles of Incorporation; Code of Regulations; Corporate Records 10 Compliance with Legal Requirements 10 Litigation; Regulatory Action 12 Financial Reports and Regulatory Reports 13 Absence of Certain Changes or Events 14 Taxes and Tax Returns 15 Employee Benefit Plans 18 Labor Matters 20 Insurance 20 Environmental Matters 21 Intellectual Property 22 Material Agreements; Defaults 23 Property and Leases 24 Sufficiency of Assets 25 Inapplicability of Takeover Laws 25 Loans; Nonperforming and Classified Assets 25 Investment Securities 26 Investment Management and Related Activities 26 Derivative Transactions 26 Repurchase Agreements 27 Deposit Insurance 27 CRA, Anti-money Laundering and Customer Information Security 27 Transactions with Affiliates 28 Brokers; Fairness Opinion 28 Financial Controls and Procedures 28 Proxy Statement 28 i Article III REPRESENTATIONS AND WARRANTIES OF BUYER 29 Making of Representations and Warranties 29 3.02 Organization, Standing and Authority 29 3.03 Corporate Power 29 3.04 Corporate Authority 29 Non-Contravention 29 3.06 Litigation 30 3.07 Investment Intent 30 3.08 Brokers 30 3.09 Financial Capacity 30 Article IV COVENANTS RELATING TO CONDUCT OF BUSINESS 30 Seller Forbearances 30 Buyer Forbearances 34 Article V ADDITIONAL AGREEMENTS 34 Shareholder Approval 34 Press Releases 35 Access; Information 35 No Solicitation 36 Takeover Laws 39 Regulatory Applications; Filings; Consents 39 Directors’ and Officers’ Insurance 39 Employees and Benefit Plans 40 Notification of Certain Matters 40 Financial Statements and Other Current Information 40 Confidentiality Agreement 41 Certain Tax Matters 41 Certain Litigation 42 Classified Loans 42 Covenant Not to Compete 42 Article VI CONDITIONS TO CLOSING 43 Conditions to Each Party’s Obligations to Effect the Closing 43 Conditions to the Obligations of Buyer 43 Conditions to the Obligations of Seller and Shareholder 44 Article VII TERMINATION 44 Termination 44 Effect of Termination and Abandonment 45 Article VIII MISCELLANEOUS 45 Certain Definitions 45 Survival 51 8.03 Waiver; Amendment 51 8.04 Expenses 51 8.05 Notices 51 ii Understanding; No Third Party Beneficiaries 52 Assignability; Binding Effect 52 Headings; Interpretation 53 Counterparts 53 Governing Law 53 8.11 Jurisdiction 53 Limitation on Buyer Liability. 53 Specific Performance 54 Shareholder Obligations 54 iii Execution Copy STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT (this “ Agreement ”) is made and entered into, as of July 1, 2014, by and among United Bancshares, Inc., an Ohio corporation (“ Buyer ”), Ohio State Bancshares, Inc., an Ohio corporation (“ Seller ”), and Rbancshares, Inc., an Ohio corporation (“ Shareholder ”). RECITALS A. Seller owns all 121,200 issued and outstanding shares of common stock, $10 par value (the “ Shares ”), of The Ohio State Bank, an Ohio banking corporation (the “ Bank ”). B. Shareholder owns 4,565,217 shares of common stock, no par value, of Seller, which represent approximately 92.91 percent of the issued and outstanding shares of common stock of Seller. C. Seller desires to sell, and Buyer desires to purchase, all of the Shares for the consideration and on the terms and subject to the conditions set forth in this Agreement. D. The Boards of Directors of Seller and Shareholder have determined that it is in the best interests of Seller and its shareholders, and the Board of Directors of Buyer (the “ Buyer Board ”) has determined that it is in the best interests of Buyer and its shareholders, to enter into this Agreement and to consummate the purchase and sale of the Shares provided for herein. E. The parties desire to make certain representations, warranties and agreements in connection with the purchase and sale of the Shares and also to prescribe certain conditions to the purchase and sale of the Shares. AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants, representations, warranties and agreements contained herein, and intending to be legally bound hereby, the parties agree as follows: Article I PURCHASE AND SALE OF SHARES; CLOSING Purchase and Sale of Shares . Subject to the terms and conditions of this Agreement, and in reliance upon the representations, warranties and covenants contained in this Agreement, at the Closing, Seller shall sell, assign and deliver to Buyer, and Buyer shall purchase and take assignment and delivery of, all of the Shares, free and clear of any and all mortgages, pledges, liens, security interests, conditional and installment sale agreements, encumbrances, charges or other claims of third parties of any kind (collectively, “ Liens ”). Purchase Price . The consideration for the Shares (the “ Purchase Price ”) shall be (i) the sum of the Closing Cash Payment and the Ohio Valley Bank Debt Amount and (ii) the assumption by Buyer of Seller’s debt obligations under the Floating Rate Junior Subordinated Debt Securities due 2034 issued by Seller pursuant to that certain Indenture, dated February 12, 2004, between Seller and Wilmington Trust Company (the “ Trustee ”), as Trustee for the Ohio State Bancshares Capital Trust I, including any accrued and unpaid interest thereon (the “ TruP Liabilities ”). The Purchase Price shall be payable by Buyer to Seller as follows: (a) an amount equal to (x) 50% of Bank Tangible Capital in excess of the amounts paid or liabilities assumed in Sections 1.02(b) and 1.02(c) hereof, plus (y) 50% of the dollar amount in the Bank’s allowance for loan and lease losses (“ALLL”) at Closing representing amounts remaining in ALLL from the loan recovery received by the Bank on or about May 6, 2014 from Mary K. Whitmer, Trustee, in Case 12-51955 United States Bankruptcy Court, Northern District of Ohio (the “ Closing Cash Payment ”). “ Bank Tangible Capital ” shall be defined as the Bank’s tangible capital, determined in accordance with GAAP and consistent with past practice, as of the month end immediately prior to the Closing. The Bank Tangible Capital shall not be adjusted to reflect Transaction Expenses. For the purposes hereof, “ Transaction Expenses ” will include certain known payments as of the date of this Agreement made or to be made in connection with the transaction contemplated by this Agreement set forth on Schedule 1.02(a) hereto. Notwithstanding the forgoing, those legal expenses, change of control or stay bonus payments, and termination amounts for contracts not listed on Schedule 1.02(a) , in excess of $250,000 in the aggregate, will reduce the Bank Tangible Capital on a dollar-for-dollar basis for purposes of calculating the Closing Cash Payment payable by Buyer to Seller by wire transfer at Closing in accordance with Section 1.05(b)(i) ; (b) an amount equal to the total amount outstanding as of Closing (the “ Ohio Valley Bank Debt Amount ”) under that certain Commercial Loan Agreement, dated May 24, 2010, between Shareholder and Ohio Valley Bank (the “ Lender ”), payable by Buyer to Lender by wire transfer at Closing in accordance with Section 1.05(b)(ii); and (c) the assumption by Buyer of the TruP Liabilities shall occur upon the execution and delivery of the Assignment and Assumption Agreement (as defined below). Any and all liabilities and obligations of Seller other than the TruP Liabilities shall remain the sole responsibility of, and shall be retained, paid, performed and discharged solely by, Seller. [Reserved] . Closing . The transactions contemplated by this Agreement shall be consummated at a closing (the “ Closing ”) that will take place at the offices of Dinsmore & Shohl LLP, 255 E. Fifth Street, Cincinnati, Ohio 45202 on a date to be specified by the parties, which shall be no later than five Business Days after all of the conditions to the Closing set forth in Article VI (other than conditions to be satisfied at the Closing, which shall be satisfied or waived at the Closing) have been satisfied or waived in accordance with the terms hereof (the “ Closing Date ”). Notwithstanding the foregoing, the Closing may take place at such other place, time or date as may be mutually agreed upon in writing by Buyer and Seller. The Closing will be deemed to be effective as of the close of business on the Closing Date for tax and accounting purposes. Three days prior to the Closing Date, the parties will mutually agree on a closing statement which shall contain the amounts and calculations of the Closing Cash Payment amount and any other amounts to be paid to Seller or Lender pursuant to Section 1.02 (the “ Closing Statement ”). 2 Closing Obligations . In addition to any other documents to be delivered under other provisions of this Agreement, at the Closing: (a) Seller and Shareholder, as the case may be, shall deliver (or cause to be delivered) the following (collectively, the “ Seller’s Closing Documents ”) to Buyer: (i)certificates issued by the Bank representing the Shares, each duly endorsed in blank (or accompanied by stock powers executed in blank) and otherwise in proper form for transfer; (ii) [Reserved] ; (iii)a payoff letter, in form and substance acceptable to Buyer, duly executed by Lender in recordable form, evidencing and acknowledging that upon payment of the Ohio Valley Bank Debt Amount in accordance with Section 1.02(b) (A) any and all Liens held by the Lender on the Shares and any and all assets and other property owned or used by the Bank will be deemed satisfied, released and terminated in all respects and (B) any and all outstanding amounts owed by Shareholder to Lender, and any and all obligations of Shareholder to Lender, shall be deemed satisfied in full (including, without limitation, any and all such amounts and obligations under that certain Commercial Loan Agreement, dated May 24, 2010, between Shareholder and Lender and any and all documents related thereto); (iv)a payoff letter, in form and substance acceptable to Buyer, duly executed by Shareholder in recordable form, evidencing and acknowledging that upon payment of the Ohio Valley Bank Debt Amount in accordance with Section 1.02(b) (A) any and all Liens held by Shareholder on the Shares and any and all assets and other property owned or used by the Bank will be deemed satisfied, released and terminated in all respects and (B) any and all outstanding amounts owed by Seller to Shareholder, and any and all obligations of Seller to Shareholder, shall be deemed satisfied in full (including, without limitation, any and all such amounts and obligations under that certain Repayment Agreement, dated March 25, 2011, between Seller and Shareholder); (v)documentation, in form and substance acceptable to Buyer, evidencing the satisfaction, release and termination of any and all Liens on the Shares and any and all assets and other property owned or used by the Bank not addressed by the payoff letters described above in Section 1.05(a)(iii) and Section 1.05(a)(iv) , executed in recordable form by the holder(s) thereof; (vi)a certificate from Seller stating that it is not a “foreign person” within the meaning of Section 1445 of the Code, which certificate shall set forth all information required by, and otherwise be executed in accordance with, Treasury Regulation Section 1.1445-2(b)(2); 3 (vii)a copy of the Articles of Incorporation of the Bank, duly certified as of a date not more than five days prior to the Closing Date by the Secretary of State of Ohio, together with a certificate dated as of the Closing Date from the Secretary of the Bank to the effect that no amendments to such Articles of Incorporation have been filed since the date referred to above; (viii)a copy of the Code of Regulations of the Bank, certified as of the Closing Date by the Secretary of the Bank; (ix)certificates dated as of a date not more than 10 days prior to the Closing Date as to the good standing of the Bank and payment of applicable state Taxes, issued by each appropriate Governmental Authority of the State of Ohio and each jurisdiction in which the Bank is licensed or qualified to do business as a foreign entity; (x)a release executed by each director and officer of the Bank, in such form as is reasonably acceptable to Buyer (each, a “ Release ”); (xi)copies of all Consents set forth on Schedule 1.05 of the Seller Disclosure Schedule; (xii)resignations of the directors and officers of the Bank as Buyer may request; (xiii)an assignment and assumption agreement executed by Seller, in such form as is reasonably acceptable to Buyer (the “ Assignment and Assumption Agreement ”); (xiv)evidence of the Tail Policy pursuant to Section 5.07 ; (xv) [Reserved] ; and (xvi)certificate dated as of the Closing Date from the Secretary of the Bank to the effect that all necessary director and shareholder approvals have been received and remain in effect. (b) Buyer shall deliver (or cause to be delivered) the following (collectively, the “ Buyer’s Closing Documents ”) to Seller: (i)the Closing Cash Payment by wire transfer in accordance with the wiring instructions set forth on Schedule 1.05(b) of the Seller Disclosure Schedule; (ii)the Ohio Valley Bank Debt Amount by wire transfer in accordance with the wiring instructions set forth on Schedule 1.05(b) of the Seller Disclosure Schedule; (iii)cash for the payment of some or all of the Tail Policy pursuant to Section 5.07 ; (iv)a Release executed by Buyer with respect to each director and officer of the Bank; and (v)the Assignment and Assumption Agreement executed by Buyer. 4 Additional Actions . If, at any time after the Closing, Buyer shall determine or be advised that any further deeds, documents, assignments or assurances in law or any other acts are necessary or desirable to (a)vest, perfect or confirm, or record or otherwise, in Buyer its right, title or interest in, to or under any of the Shares, or (b)otherwise carry out the purposes of this Agreement, Seller and its officers and directors shall be deemed to have granted to Buyer an irrevocable power of attorney to execute and deliver, in such official corporate capacities, all such deeds, assignments or assurances in law or any other acts as are necessary or desirable to (i)vest, perfect or confirm, of record or otherwise, in Buyer its right, title or interest in, to or under any of Shares or (ii)otherwise carry out the purposes of this Agreement, and the officers and directors of Buyer are authorized in the name of Seller or otherwise to take any and all such action. Article II REPRESENTATIONS AND WARRANTIES OF SELLER AND SHAREHOLDER Making of Representations and Warranties . (a) As a material inducement to Buyer to enter into this Agreement and to consummate the transactions contemplated hereby, Seller and Shareholder hereby make to Buyer, jointly and severally, the representations and warranties contained in this Article II . (b) Not less than three days prior to the date hereof, Seller and Shareholder delivered to Buyer a schedule (the “ Seller Disclosure Schedule ”) listing, among other things, items the disclosure of which is necessary or appropriate in relation to any or all of the representations and warranties contained in this Article II . Organization, Standing and Authority . (a) Seller is a corporation duly organized, validly existing and in good standing under the laws of the State of Ohio. Seller is duly registered as a bank holding company under the Bank Holding Company Act of 1956, as amended (“ BHCA ”), and the regulations of the Board of Governors of the Federal Reserve System (the “ FRB ”) promulgated thereunder. Seller is duly qualified to do business and is in good standing in the jurisdictions where its ownership or leasing of property or the conduct of its business requires it to be so qualified. A complete and accurate list of all such jurisdictions is set forth on Schedule 2.02 of the Seller Disclosure Schedule. (b) Shareholder is a corporation duly organized, validly existing and in good standing under the laws of the State of Ohio. Shareholder is duly registered as a bank holding company under the BHCA, and the regulations of the FRB promulgated thereunder. Shareholder is duly qualified to do business and is in good standing in the jurisdictions where its ownership or leasing of property or the conduct of its business requires it to be so qualified. A complete and accurate list of all such jurisdictions is set forth on Schedule 2.02 of the Seller Disclosure Schedule. 5 (c) The Bank is a corporation duly organized, validly existing and in good standing under the laws of the State of Ohio. The Bank is duly registered as a state-chartered commercial bank under the laws of the State of Ohio. Deposit accounts of the Bank are insured by the Federal Deposit Insurance Corporation (the “ FDIC ”) through the Deposit Insurance Fund to the fullest extent permitted by law, and all premiums and assessments required in connection therewith have been paid by the Bank. The Bank is a member in good standing of the Federal Home Loan Bank (the “ FHLB ”) of Cincinnati. Capitalization . (a) As of the date hereof, the authorized capital stock of Seller consists solely of (i) 1,000,000 preferred shares, no par value, of which 145 shares of Series A Preferred Stock (“ Preferred Stock ”) are issued and outstanding, (ii) 10,000,000 common shares, no par value per share (“ Seller Common Stock ”), of which 4,913,733 shares are issued and outstanding, (iii) no shares reserved for issuance upon exercise of outstanding stock options or otherwise, and (iv) no shares that are held, directly or indirectly, by Seller as treasury stock. The outstanding shares of Seller Common Stock are validly issued, fully paid and nonassessable with no personal liability attaching to the ownership thereof, and subject to no preemptive or similar rights (and were not issued in violation of any preemptive or similar rights). Shareholder is the owner (of record and beneficially) of 4,565,217 shares of Seller Common Stock, free and clear of any and all Liens, Except as set forth on Schedule 2.03(a) of the Seller Disclosure Schedule: there are no additional shares of Seller’s capital stock authorized or reserved for issuance; Seller does not have any securities (including units of beneficial ownership interest in any partnership or limited liability company) convertible into or exchangeable for any additional shares of stock, stock options pursuant to which any Person may acquire any shares of capital stock of Seller, restricted stock awards, stock appreciation rights, phantom units or other rights to subscribe for or acquire shares of the Seller’s capital stock; and Seller does not have, and is not bound by, any commitment to authorize, issue or sell any such shares or other rights. There are no agreements to which Seller is a party with respect to the voting, sale or transfer, or registration of any securities of Seller. To the Knowledge of Seller, there are no agreements among other parties, to which Seller is not a party, with respect to the voting or sale or transfer of any securities of Seller. All of the issued and outstanding shares of Preferred Stock and Seller Common Stock were issued in compliance with applicable securities laws and other applicable Legal Requirements. (b) There are no outstanding contractual obligations of Seller to repurchase, redeem or otherwise acquire any shares of capital stock of, or other equity interests in, Seller or to provide funds to, or make any investment (in the form of a loan, capital contribution or otherwise) in, any Subsidiary of Seller. 6 (c) As of the date hereof, the authorized capital stock of Shareholder consists solely of (i) 5,000,000 common shares, no par value per share (“ Shareholder Common Stock ”), of which 2,357,487 shares are issued and outstanding, (ii) no shares reserved for issuance upon exercise of outstanding stock options or otherwise, and (iii) no shares that are held, directly or indirectly, by Shareholder as treasury stock. The outstanding shares of Shareholder Common Stock are validly issued, fully paid and nonassessable with no personal liability attaching to the ownership thereof, and subject to no preemptive or similar rights (and were not issued in violation of any preemptive or similar rights). Shareholder is the owner (of record and beneficially) of 4,565,217 shares of Seller Common Stock, free and clear of any and all Liens, Except as set forth on Schedule 2.03(c) of the Seller Disclosure Schedule: there are no additional shares of Shareholder’s capital stock authorized or reserved for issuance; Shareholder does not have any securities (including units of beneficial ownership interest in any partnership or limited liability company) convertible into or exchangeable for any additional shares of stock, stock options pursuant to which any Person may acquire any shares of capital stock of Shareholder, restricted stock awards, stock appreciation rights, phantom units or other rights to subscribe for or acquire shares of the Shareholder’s capital stock; and Shareholder does not have, and is not bound by, any commitment to authorize, issue or sell any such shares or other rights. There are no agreements to which Shareholder is a party with respect to the voting, sale or transfer, or registration of any securities of Shareholder. To the Knowledge of Seller, there are no agreements among other parties, to which Shareholder is not a party, with respect to the voting or sale or transfer of any securities of Shareholder. All of the issued and outstanding shares of Shareholder Common Stock were issued in compliance with applicable securities laws and other applicable Legal Requirements. (d) There are no outstanding contractual obligations of Shareholder to repurchase, redeem or otherwise acquire any shares of capital stock of, or other equity interests in, Shareholder or to provide funds to, or make any investment (in the form of a loan, capital contribution or otherwise) in, any Subsidiary of Shareholder . (e) The authorized capital stock of the Bank consists of 180,000 shares of common stock, $10 par value per share, of which 121,200 shares, constituting the Shares, are issued and outstanding. The Shares are validly issued and fully paid with no personal liability attaching to the ownership thereof, and subject to no preemptive or similar rights (and were not issued in violation of any preemptive or similar rights). Seller is the owner (of record and beneficially) of all of the Shares, free and clear of any and all Liens, including any restriction on the right of Seller to transfer the Shares to Buyer pursuant to this Agreement. Except as set forth on Schedule 2.03(e) of the Seller Disclosure Schedule: there are no additional shares of the Bank’s capital stock authorized or reserved for issuance; the Bank does not have any securities (including any units of beneficial ownership interest in any partnership or limited liability company) convertible into or exchangeable for any additional shares of stock, stock options pursuant to which any Person may acquire any shares of capital stock of the Bank, restricted stock awards, stock appreciation rights, phantom units or other rights to subscribe for or acquire shares of the Bank’s capital stock; and the Bank does not have, and is not bound by, any commitment to authorize, issue or sell any such shares or other rights. There are no agreements to which the Bank is a party with respect to the voting, sale or transfer, or registration of any securities of the Bank. To the Knowledge of Seller, there are no agreements among other parties, to which Seller or the Bank is not a party, with respect to the voting or sale or transfer of any securities of the Bank. All of the Shares were issued in compliance with applicable securities laws and other applicable Legal Requirements. The assignments, endorsements, stock powers or other instruments of transfer to be delivered by Seller to Buyer at the Closing will be sufficient to transfer Seller’s entire interest in the Shares. Upon transfer to Buyer of the Shares in accordance with the terms of the Agreement, Buyer will receive good title to the Shares, free and clear of any and all Liens. The Bank has at all times maintained complete and correct records of all issuances and transfers of its capital stock. At the Closing, all such minute books and records will be in the possession of Seller and will be delivered to Buyer within five Business Days after Closing. 7 Subsidiaries . (a) (i) Schedule 2.04(a)(i) of the Seller Disclosure Schedule sets forth a complete and accurate list of all of Seller’s Subsidiaries (which Subsidiaries include, without limitation, the Bank), including the jurisdiction of organization of each such Subsidiary, (ii) Seller owns, directly or indirectly, all of the issued and outstanding equity securities of each Subsidiary, (iii) no equity securities of any of Seller’s Subsidiaries are or may become required to be issued (other than to Seller) by reason of any contractual right or otherwise, (iv) there are no contracts, commitments, understandings or arrangements by which any of such Subsidiaries is or may be bound to sell or otherwise transfer any of its equity securities (other than to Seller or a wholly owned Subsidiary of Seller), (v) there are no contracts, commitments, understandings or arrangements relating to Seller’s rights to vote or to dispose of such securities and (vi) all of the equity securities of each such Subsidiary have been validly issued, fully paid and nonassessable, are not subject to preemptive or similar rights and are owned by Seller free and clear of all Liens. (b) Seller does not own (other than in a bona fide fiduciary capacity or in satisfaction of a debt previously contracted) beneficially, directly or indirectly, any equity securities or similar interests of any Person, or any interest in a partnership or joint venture of any kind. 8 (c) Each of Seller’s Subsidiaries has been duly organized and qualified under the laws of the jurisdiction of its organization and is duly qualified to do business and in good standing in the jurisdictions where its ownership or leasing of property or the conduct of its business requires it to be so qualified. A complete and accurate list of all such jurisdictions is set forth on Schedule 2.04(c) of the Seller Disclosure Schedule. (d) The Bank has no Subsidiaries. The Bank does not own, and is not a party to or bound by, any contract, commitment, understanding or arrangement to acquire, any security of any Person or any direct or indirect equity or ownership interest in any other business. The Bank is not obligated to provide funds to or make any investment (whether in the form of a loan, capital contribution, or otherwise) in any other Person, except for loan commitments made in the ordinary course of the Bank’s business, unused lines of credit and overdraft protection arrangements presently in place in accordance with the Bank’s loan policy. Corporate Power . Each of Seller and its Subsidiaries has the corporate power and authority to carry on its business as it is now being conducted and to own all of its properties and assets and each of Seller and Shareholder has the corporate power and authority to execute and deliver this Agreement, to perform its obligations under this Agreement and each Seller’s Execution Date Document and Seller’s Closing Document and to consummate the transactions contemplated by this Agreement. Corporate Authority . This Agreement and the transactions contemplated hereby, subject to the approval by the holders of the shares of Seller Common Stock have been authorized by all necessary corporate action of Seller and the Seller Board and Shareholder and the Board of Directors of Shareholder. The Seller Board (a) unanimously approved this Agreement and determined that this Agreement and the transactions contemplated hereby are advisable and in the best interests of the Seller and its shareholders and (b) unanimously recommended that Seller’s shareholders vote for the approval of this Agreement and the transactions contemplated hereby at a meeting of the shareholders of Seller. The Board of Directors of Shareholder (i) unanimously approved this Agreement and determined that this Agreement and the transactions contemplated hereby are advisable and in the best interests of the Shareholder and its shareholders and (ii) unanimously recommended, if applicable, that the Shareholder’s shareholders vote for the approval of this Agreement and the transactions contemplated hereby at a meeting of the shareholders of Shareholder. Each of Seller and Shareholder has duly executed and delivered this Agreement and, assuming the due authorization, execution and delivery by Buyer, this Agreement is a legal, valid and binding agreement of Seller and Shareholder, enforceable in accordance with its terms. Upon the execution and delivery of the Seller’s Closing Documents by Seller and Shareholder, as applicable each Seller’s Closing Document will constitute the legal, valid and binding obligation of Seller and Shareholder, as applicable, enforceable against Seller and Shareholder in accordance with its terms. Non-Contravention . (a) Subject to the receipt of the Regulatory Approvals and the required filings under federal and state securities laws, and except as set forth on Schedule 2.07(a) of the Seller Disclosure Schedule, the execution, delivery and performance of this Agreement and the consummation of the transactions contemplated hereby by Seller and Shareholder do not and will not (i) constitute a breach or violation of, or a default under, result in a right of termination or the acceleration of any right or obligation under, any Legal Requirement or any judgment, decree, order, permit, license, credit agreement, indenture, loan, note, bond, mortgage, reciprocal easement agreement, lease, instrument, concession, franchise or other agreement of Seller, Shareholder or any of their respective Subsidiaries or to which Seller, Shareholder or any of their respective Subsidiaries or any of their respective properties or assets is subject or bound, (ii) constitute a breach or violation of, or a default under, the Articles of Incorporation or Code of Regulations of Seller, Shareholder or any of their respective Subsidiaries or any resolution adopted by the board of directors or the shareholders of Seller, Shareholder or any of their respective Subsidiaries, (iii) require notice to, or the consent or approval of, any third party or Governmental Authority under any such Legal Requirement, judgment, decree, order, permit, license, credit agreement, indenture, loan, note, bond, mortgage, reciprocal easement agreement, lease, instrument, concession, franchise or other agreement or (iv) result in the imposition or creation of any Lien upon, or with respect to, any assets owned or used by the Bank. 9 (b) As of the date hereof, Seller has no Knowledge of any reasons relating to Seller or the Bank (including, without limitation, compliance with the Community Reinvestment Act (the “ CRA ”) or the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (the “ USA PATRIOT Act ”)) (i) why any of the Regulatory Approvals shall not be received in customary time frames from the applicable Governmental Authorities having jurisdiction over the transactions contemplated by this Agreement or (ii) why any Burdensome Condition would be imposed. Articles of Incorporation; Code of Regulations; Corporate Records . Seller has made available to Buyer a complete and correct copy of its Articles of Incorporation and the Code of Regulations or equivalent organizational documents, each as amended to date, of Seller and each of its Subsidiaries. Seller and each of its Subsidiaries has been and is in compliance with all of the terms of its Articles of Incorporation or Code of Regulations. The minute books of Seller and each of its Subsidiaries contain complete and accurate records of all meetings held by, and complete and accurate records of all other corporate actions of, their respective shareholders and boards of directors (including committees of their respective boards of directors) or other governing bodies. Compliance with Legal Requirements . (a) Seller, Shareholder and each of their respective Subsidiaries has been and is in compliance with (i) all Legal Requirements applicable thereto or to the employees conducting their businesses, including, without limitation, the Equal Credit Opportunity Act, the Fair Housing Act, the CRA, the Home Mortgage Disclosure Act and all other applicable fair lending laws and other laws relating to discriminatory business practices and (ii) all orders, injunctions, judgments, decrees, rulings, assessments or arbitration awards of any Governmental Authority applicable thereto or to which they or any of their respective properties or assets is subject or bound. 10 (b) Seller has no Knowledge of any event or circumstance that (with or without notice or lapse of time) would reasonably be expected to constitute or result in a violation by Seller, Shareholder or any of their respective Subsidiaries of, or a failure on the part of Seller, Shareholder or any of their respective Subsidiaries to comply with, any Legal Requirement. (c) Seller and each of its Subsidiaries has all permits, licenses, authorizations, orders and approvals of, and has timely made all filings, applications and registrations with, all Governmental Authorities that are required in order to permit them to own or lease their properties and to lawfully conduct their businesses as presently conducted. All such permits, licenses, authorizations, orders and approvals are in full force and effect. Seller and each of its Subsidiaries is, and has at all times been, in compliance with all such permits, licenses, authorizations, orders and approvals and, to the Knowledge of Seller, no suspension or cancellation of any of them is threatened. (d) None of Seller, Shareholder or any of their respective Subsidiaries has received any notification or communication from any Governmental Authority (i) regarding any actual, alleged or potential violation of, or failure to comply with, any Legal Requirement or any judgment, decree, order, permit, license, credit agreement, indenture, loan, note, bond, mortgage, reciprocal easement agreement, lease, instrument, concession, franchise or other agreement of Seller, Shareholder or any of their respective Subsidiaries or to which Seller, Shareholder or any of their respective Subsidiaries or any of their respective properties or assets is subject or bound or any actual, alleged or potential obligation on the part of Seller, Shareholder or any of their respective Subsidiaries to undertake, or to bear all or any portion of the cost of, any remedial action, (ii) threatening to revoke, suspend, cancel, terminate or modify any license, franchise, permit, or governmental authorization, (iii) threatening or contemplating revocation or limitation of, or which would have the effect of revoking or limiting, federal deposit insurance or (iv) failing to approve any proposed acquisition, or stating its intention not to approve acquisitions, proposed to be effected by Seller within a certain time period or indefinitely (nor, to the Knowledge of Seller, do any grounds for any of the foregoing exist). (e) Seller, Shareholder and each of their respective Subsidiaries has conducted any and all finance activities (including, without limitation, mortgage banking and mortgage lending activities and consumer finance activities) in compliance with all applicable Legal Requirements regulating the business of consumer lending, including, without limitation, state usury laws, the Truth in Lending Act, the Real Estate Settlement Procedures Act, the Consumer Credit Protection Act, the Equal Credit Opportunity Act, the Fair Credit Reporting Act, the Homeowners Ownership and Equity Protection Act, the Fair Debt Collections Act and other federal, state, local and foreign laws regulating lending (“ Finance Laws ”), and with all applicable origination, servicing and collection practices with respect to any loan or credit extension by such entity. In addition, there is no pending or, to the Knowledge of Seller, threatened charge by any Governmental Authority that Seller, Shareholder or any of their respective Subsidiaries has violated, nor any pending or, to the Knowledge of Seller, threatened investigation by any Governmental Authority with respect to possible violations of, any applicable Finance Laws. 11 Litigation; Regulatory Action . (a) Except as set forth on Schedule 2.10(a) of the Seller Disclosure Schedule, no litigation, claim, suit, investigation or other proceeding before any court, governmental agency or arbitrator is pending against Seller, Shareholder or any of their respective Subsidiaries, or any of their respective directors, officers or employees, and, to the Knowledge of Seller, (i) no such litigation, claim, suit, investigation or other proceeding has been threatened and (ii) there are no facts which would reasonably be expected to give rise to any such litigation, claim, suit, investigation or other proceeding. Seller has delivered to Buyer copies of all pleadings, correspondence and other documents relating to each litigation, claim, suit, investigation or other proceeding listed on Schedule 2.10(a) of the Seller Disclosure Schedule. (b) Except as set forth on Schedule 2.10(b) of the Seller Disclosure Schedule, none of Seller, Shareholder or any of their respective Subsidiaries or any of their respective properties is a party to or is subject to any assistance agreement, board resolution, order, decree, supervisory agreement, memorandum of understanding, condition or similar arrangement with, or a commitment letter or similar submission to, any Governmental Authority charged with the supervision or regulation of financial institutions or issuers of securities or engaged in the insurance of deposits (including, without limitation, the FRB, the Ohio Division of Financial Institutions and the FDIC) or the supervision or regulation of Seller, Shareholder or any of their respective Subsidiaries. None of Seller, Shareholder or any of their respective Subsidiaries has been subject to any order or directive by, or been ordered to pay any civil money penalty by, or has been since January 1, 2010, a recipient of any supervisory letter from, or since January 1, 2010, has adopted any policies, procedures or board resolutions at the request or suggestion of, any Governmental Authority that currently regulates the conduct of its business or that in any manner relates to its capital adequacy, its ability to pay dividends, its credit or risk management policies, its management or its business, other than those of general application that apply to similarly-situated bank or financial holding companies or their subsidiaries. 12 (c) None of Seller, Shareholder or any of their respective Subsidiaries has been advised by a Governmental Authority that it will issue, or has Knowledge of any facts which would reasonably be expected to give rise to the issuance by any Governmental Authority or has Knowledge that such Governmental Authority is contemplating issuing or requesting (or is considering the appropriateness of issuing or requesting), any such order, decree, agreement, board resolution, memorandum of understanding, supervisory letter, commitment letter, condition or similar submission. Financial Reports and Regulatory Reports . (a) Seller has previously delivered to Buyer true, correct and complete copies of the consolidated statements of condition of Seller and its Subsidiaries as of December 31 for the fiscal years 2011, 2012 and 2013 and the related consolidated statements of income, stockholders’ equity and cash flows for the fiscal years 2011, 2012 and 2013, inclusive, in each case, for which an audit has been completed, accompanied by the audit report of the independent public accountants of Seller and its Subsidiaries. The financial statements referred to in this Section 2.11 (including related notes, where applicable) fairly present in all material respects, and the financial statements referred to in Section 5.10 will fairly represent in all material respects (subject, in the case of the unaudited statements, to recurring audit adjustments normal in nature and amount), the results of the consolidated operations and consolidated financial condition of Seller and its Subsidiaries for the respective fiscal periods or as of the respective dates therein set forth; each of such statements (including the related notes, where applicable) has been, and the financial statements referred to in Section 5.10 will be, prepared in accordance with generally accepted accounting principles in the United States consistently applied during the periods involved (“ GAAP ”), except in each case as indicated in such statements or in the notes thereto or, in the case of unaudited statements. The books and records of Seller are complete and correct in all material respects, represent actual and bona fide transactions and have been, and are being, maintained in all material respects in accordance with GAAP and any other applicable Legal Requirements. Except for those liabilities that are fully reflected or reserved against in the most recent audited consolidated balance sheet of Seller and its Subsidiaries and except for liabilities incurred in the ordinary course of business consistent with past practices or in connection with this Agreement, since December 31, 2013, neither Seller nor any of its Subsidiaries has any liabilities or obligations of any nature (whether accrued, absolute, contingent or otherwise) required by GAAP to be set forth on its consolidated balance sheet or in the notes thereto. (b) Seller and its Subsidiaries have devised and maintain a system of internal accounting controls sufficient to provide reasonable assurances regarding the reliability of financial reporting and the preparation of financial statements in accordance with GAAP. 13 (c) Since January 1, 2011, Seller and its Subsidiaries have duly filed with the FRB, the FDIC, the Ohio Division of Financial Institutions and any other applicable Governmental Authority, in correct form, the reports required to be filed under applicable Legal Requirements and such reports were complete and accurate and in compliance with the requirements of applicable Legal Requirements. Absence of Certain Changes or Events . Except as set forth on Schedule 2.12 of the Seller Disclosure Schedule, or as expressly permitted or expressly contemplated by this Agreement, since December 31, 2013, Seller and each of its Subsidiaries has conducted its business only in the ordinary course of business and there has not been any: (a) change or development in the business, operations, assets, liabilities, condition (financial or otherwise), results of operations, cash flows or properties of Seller or any of its Subsidiaries which has had, or would reasonably be expected to have, individually or in the aggregate, a Seller Material Adverse Effect; (b) change by Seller or any of its Subsidiaries in its accounting methods, principles or practices, other than changes required by applicable law or GAAP or regulatory accounting as concurred in by Seller’s independent registered public accounting firm; (c) (i) issuance of or change in the authorized or issued capital stock of Seller or any of its Subsidiaries, (ii) declaration, setting aside or payment of any dividend or distribution in respect of any capital stock of Seller or any of its Subsidiaries or (iii) redemption, purchase or other acquisition by Seller or any of its Subsidiaries of any capital stock of Seller or any of its Subsidiaries; (d) amendment to the Articles of Incorporation or Code of Regulations (or equivalent document) of Seller or any of its Subsidiaries; (e) payment or increase by Seller or any of its Subsidiaries of any bonus, salary, benefit or other compensation to any holder of any capital stock of Seller or any of its Subsidiaries or any director, officer, employee, or consultant of Seller or any of its Subsidiaries or entry into or amendment of any employment, severance, bonus, retirement, loan, or other contract, arrangement, commitment or understanding with any holder of any capital stock of Seller or any of its Subsidiaries or any director, officer, employee or consultant of Seller or any of its Subsidiaries; (f) adoption of, amendment to or material increase in the payments to or benefits under any Benefit Plan; (g) damage to or destruction or loss of any asset owned or used by Seller or any of its Subsidiaries, whether or not covered by insurance; 14 (h) entry into, material modification, termination or expiration of, or receipt of notice of termination of, any Seller Material Contract set forth on Schedule 2.19(a) of the Seller Disclosure Schedule; (i) sale, lease, other disposition of, or imposition of any Lien on, any material asset owned or used by Seller or any of its Subsidiaries; (j) release or waiver of any claim or right of Seller or any of its Subsidiaries with a value in excess of $25,000; (k) capital expenditure (or series of related capital expenditures) by Seller or any of its Subsidiaries which is outside the ordinary course of business or that involves more than $5,000; or (l) contract, arrangement, commitment or understanding by Seller or any of its Subsidiaries to do any of the foregoing. Taxes and Tax Returns . For purposes of this Section 2.13 , any reference to Seller or any of its Subsidiaries shall be deemed to include a reference to Seller’s predecessors or the predecessors of its Subsidiaries, respectively, except where inconsistent with the language of this Section 2.13 . Except as set forth on Schedule 2.13 of the Seller Disclosure Schedule: (a) Seller and each of its Subsidiaries has filed all Tax Returns that it was required to file under applicable laws and regulations, other than Tax Returns that are not yet due. All such Tax Returns were correct and complete in all respects and have been prepared in compliance with all applicable Legal Requirements. All Taxes due and owing by Seller and its Subsidiaries (whether or not shown on any Tax Return) have been timely paid. None of Seller or any of its Subsidiaries is the beneficiary of any extension of time within which to file any Tax Return, and other than as set forth on Schedule 2.13 , neither Seller nor any of its Subsidiaries currently has any open tax years. No claim has ever been made by an authority in a jurisdiction where Seller or any of its Subsidiaries does not file Tax Returns that Seller or such Subsidiary is or may be subject to taxation by that jurisdiction. There are no Liens for Taxes (other than Taxes not yet due and payable) upon any of the assets of Seller or any of its Subsidiaries. (b) Seller and each of its Subsidiaries has withheld and paid all Taxes required to have been withheld and paid in connection with any amounts paid or owing to any employee, independent contractor, creditor, shareholder, or other third party. (c) No foreign, federal, state, or local tax audits or administrative or judicial Tax proceedings are being conducted or to the Knowledge of Seller are pending with respect to Seller or any of its Subsidiaries. Neither Seller nor any of its Subsidiaries has received from any foreign, federal, state, or local taxing authority (including jurisdictions where Seller and any of its Subsidiaries have not filed Tax Returns) any (i)notice indicating an intent to open an audit or other review, (ii)request for information related to Tax matters, or (iii)notice of deficiency or proposed adjustment for any amount of Tax proposed, asserted, or assessed by any taxing authority against Seller or its Subsidiaries. 15 (d) Seller has provided Buyer with true and complete copies of the United States federal, state, local, and foreign income Tax Returns, sales Tax Returns and property Tax Returns filed with respect to Seller and each of its Subsidiaries for taxable periods ended December31, 2013, 2012, 2011, 2010, 2009 and 2008. Seller has delivered to Buyer correct and complete copies of all tax examination reports, and statements of deficiencies assessed against or agreed to by Seller or any of its Subsidiaries filed for the years ended December31, 2013, 2012, 2011, 2010, 2009 and 2008. Seller and each of its Subsidiaries have timely and properly taken such actions in response to and in compliance with notices Seller or any of its Subsidiaries have received from the Internal Revenue Service (the “
